IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                       April 19, 2011 Session

     ALMETA ELLIS, AS THE ADMINISTRATRIX OF THE ESTATE OF
    JONAH ELLIS, AND THE ESTATE OF JONAH ELLIS, INDIVIDUALLY
                               v.
    MINDER MUSIC LIMITED, LONNIE SIMMONS AND ROBERT LOUIS
                           WHITFIELD

                       Appeal from the Chancery Court of Shelby County
                       No. CH-08-2250-2 Arnold B. Goldin, Chancellor


                    No. W2010-01023-COA-R3-CV - Filed August 31, 2011


This appeal concerns venue in an action to recover royalties. The plaintiff songwriter resided
in Shelby County, Tennessee. The plaintiff filed the instant lawsuit in Shelby County against
the defendant music company to recover past-due royalties, asserting that he was the sole
author of three musical compositions. The defendant music company, domiciled in the
United Kingdom, filed a motion to dismiss based on, inter alia, improper venue. The trial
court held that venue was improper and granted the motion to dismiss. We reverse.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed,
                                     and Remanded.

H OLLY M. K IRBY, J., delivered the opinion of the Court, A LAN E. H IGHERS, P.J., W.S., and
D AVID R. F ARMER, J., joined.

Samuel F. Miller, Bryan W. Jones, & Laura P. Merritt, Baker, Donelson, Bearman, Caldwell
& Berkowitz, PC, Nashville, Tennessee, for Plaintiffs/Appellants Almeta Ellis, as the
Administratrix of the Estate of Jonah Ellis and the Estate of Jonah Ellis, Individually.

Byron K. Lindberg, Hall, Booth, Smith & Slover, P.C., Nashville, Tennessee, for
Defendant/Appellee Minder Music Limited.1




1
    Defendant/Appellees Lonnie Simmons and Robert Louis Whitfield did not appear for this appeal.
                                    MEMORANDUM OPINION 2

                                  F ACTS AND P ROCEEDINGS B ELOW

Plaintiff/Appellant Jonah Ellis (“Ellis”)3 was a songwriter and music teacher in Memphis,
Shelby County, Tennessee. Ellis authored a number of songs, including “Do Something,”
“You’re My Song,” and “You and I,” which were recorded by various artists.

In the 1970s and 1980s, Ellis associated with Defendant/Appellee Lonnie Simmons
(“Simmons”) and his music publishing companies. In July 1980, Ellis assigned the copyright
on “You’re My Song” to an entity owned by Mr. Simmons. The assignment agreement,
executed in California, acknowledged that Ellis was the sole composer of that song. A
subsequent letter from Simmons’s attorney stated that, inadvertently, only 50% of the writer’s
royalty for “You’re My Song” was credited to Ellis, but acknowledged that Ellis should have
been credited with 100%. In 1982, Ellis registered the songs “You and I” and “You’re My
Song” with Broadcast Music, Inc. (“BMI”), listing himself as the sole writer of both songs.

During the 1980s, Ellis and Simmons engaged in protracted litigation in California. In 1983,
Ellis and Simmons resolved the dispute with a settlement agreement, assigning the copyright
of “Do Something,” “You and I,” and “You’re My Song” to an entity owned by Simmons.
The settlement agreement did not address authorship rights of the songs.

Later in 1994, the entity owned by Simmons assigned the copyrights on “Do Something,”
“You’re My Song,” and “You and I” to Defendant/Appellee Minder Music Limited
(“Minder”). After that, Minder began paying royalties to Ellis on all three songs. Minder,
however, did not pay Ellis 100% write royalties on the songs. On “You and I” and “You’re
My Song,” Ellis was paid 50% royalties, and on “Do Something,” Ellis received 33-1/3%.

2
    Rule 10. Memorandum Opinion

         This Court, with the concurrence of all judges participating in the case, may affirm, reverse
         or modify the actions of the trial court by memorandum opinion when a formal opinion
         would have no precedential value. When a case is decided by memorandum opinion it shall
         be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
         or relied on for any reason in any unrelated case.

Tenn. R. App. P. 10.
3
 Ellis filed the lawsuit that is the subject of this appeal. Ellis died before the trial court entered its final
judgment. A suggestion of death was filed in the trial court, but Ellis’s estate was not substituted at that
point. This Court remanded the case to the trial court for substitution of the estate, and considered the appeal
after substitution.

                                                      -2-
In 2005, Ellis filed a lawsuit against Minder and Defendant/Appellee Robert Louis Whitfield
in Davidson County, Tennessee. The case was dismissed for failure to join an indispensable
party and improper venue. After that, Minder withheld payment of Ellis’s royalties,
purportedly to reimburse Minder for its legal fees on the Davidson County lawsuit.

On December 5, 2008, proceeding pro se, Ellis filed the instant lawsuit, essentially identical
to the Davidson County lawsuit, against the defendants Minder, Simmons, and Whitfield,
in the Chancery Court of Shelby County, Tennessee. At the time, Ellis resided in Memphis
and Shelby County. Minder is a British corporation, located in the United Kingdom. At the
time the Shelby County complaint was filed, Simmons was a resident of California, and
Whitfield was incarcerated in Texas.

Ellis’s complaint was styled as an action for breach of contract and declaratory relief.4 The
complaint asserted that, since 1994, Minder had failed to pay Ellis his rightful 100% royalty
on the songs “You and I,” “You’re My Song” and “Do Something,” but instead paid him a
50% royalty on the first two and a 33-1/3% royalty on the third. The Shelby County
complaint also asserted that, after dismissal of the Davidson County lawsuit, Minder had
failed to pay Ellis any royalties at all. Ellis claimed that this was a breach of contract. The
complaint stated the amount of royalties Minder had withheld as of February 2008, but noted
that the damages continued to accrue because Minder continued to wrongfully withhold
payment of Ellis’s royalties. The complaint also asserted that Minder was unjustly enriched,
and sought a declaratory judgment that Ellis was the sole author of the songs at issue.5

In response to Ellis’s complaint, Minder filed a motion to dismiss, alleging, inter alia,
improper venue and insufficiency of service of process. Minder stated that its principal place
of business is in London, England, that it does not “maintain an office or agent in Tennessee
for the furtherance of business activities,” and that it cannot be “found” in Tennessee for
purposes of venue.6 Minder claimed that Ellis’s cause of action did not arise in Tennessee



4
    The heading “Breach of Contract and Declaratory Relief” was handwritten on the pro se complaint.
5
 The complaint stated that Whitfield claimed to have co-authored “Do Something,” and Simmons claimed
to have co-authored “You’re My Song” and “You and I.”
6
 Minder filed a supporting affidavit from its president and principal owner, John Fogarty. In the affidavit,
Fogarty recites that Minder Music Limited is a United Kingdom company. He also recites that a separate
California entity, Minder Music, Inc., is wholly owned by Minder Music Limited. The affidavit says that
the California entity, Minder Music, Inc., “never entered into any agreements with Jonah Ellis.” The
affidavit does not address whether Minder Music Limited ever entered into any agreement with Ellis, and
does not address whether Minder Music, Inc. engages in business in Tennessee.

                                                    -3-
because the agreements assigning the copyright to the songs were executed in California.7
Additionally, Minder asserted that Simmons was a necessary or indispensable party and that
he was not served properly.

In opposition to Minder’s motion to dismiss, Ellis asserted that, if Simmons had not been
properly served, then Minder’s motion to dismiss was not yet ripe for adjudication. Ellis also
maintained that venue in Shelby County was proper because Ellis’s complaint was essentially
for recovery of a debt, i.e., Minder’s failure to pay Ellis full royalties for the songs at issue,
and because the royalties were to be paid to Ellis in Shelby County.

On August 21, 2009, the trial court denied Minder’s motion to dismiss on the basis that the
motion was not ripe for adjudication.

In January 2010, Minder filed a second motion to dismiss. This second motion focused on
improper venue, asserting that Ellis’s cause of action did not arise in Tennessee and that
Minder does not reside in Tennessee. Minder maintained it was domiciled in the United
Kingdom, and that venue was not proper in any court in Tennessee. Minder asserted that the
gravamen of Ellis’s lawsuit was for breach of contract and unjust enrichment, and averred
that “all agreements assigning copyright in the musical works ‘You and I,’ ‘You’re My
Song,’ and ‘Do Something’ to [Simmons’s company] were signed and entered into in
California.” Therefore, Minder argued, Ellis’s cause of action did not arise in Tennessee.

In response to Minder’s second motion to dismiss, Ellis again asserted that venue was proper
in Shelby County. Even though the pro se complaint was styled as an action for breach of
contract, Ellis insisted that it was in reality an action to collect a debt, which arises in the
county in which payment of the debt is due. Ellis noted that Minder’s basic payment
obligation, i.e., its obligation to pay Ellis royalties, was not disputed, only the amount of the
payment was disputed. Therefore, Ellis argued, his lawsuit to collect royalties should be
treated the same as an action to collect an undisputed debt due under a contract. In the
alternative, if his lawsuit were not considered to be an action for collection of a debt, Ellis
argued, venue was still proper in Shelby County. Ellis contended that, in determining where
the cause of action arose, the trial court should look to the “focal point” of the contract. As
the only performance required of Minder by the contract was the payment of royalties to
Ellis, the “focal point” of the contract is where Mr. Ellis resides, i.e., Shelby County.




7
 Minder relied on the 1980 agreement, executed in California, assigning “You’re My Song” to Simmons’s
company. Minder also relied on the 1983 settlement agreement on the California attorney’s letterhead, which
does not indicate where it was executed.

                                                   -4-
The trial court held a hearing on Minder’s motion on March 5, 2010. The Statement of the
Evidence8 summarized the parties’ arguments at the hearing:

        Minder argued that it is domiciled in the United Kingdom and thus venue is
        not proper in any court in Tennessee. It further asserted that the cause of
        action did not arise in Tennessee because the copyright assignment agreements
        at issue were entered into in California, not Tennessee. Minder additionally
        argued that the claim was not analogous to an action for a collection of a debt
        and thus venue was not proper where the debt was to be paid.

        At the hearing, [Ellis] argued that the action was a transitory action under
        Tenn. Code Ann.§ 20-4-101(a). As such, venue is proper (1) where the action
        arose or (2) where any defendant resides or is found. [Ellis] argued that the suit
        was an action to collect royalties due under a copyright assignment contract
        that were to be paid to [Ellis] in Shelby County, Tennessee where Appellant
        resided. Thus, [Ellis] contended that the action “arose” in Shelby County and
        venue was proper.

The trial court held:

        . . . that the gravamen of [Ellis’s] cause of action sounds in contract for
        unliquidated damages subject to proof and not as a collection of a debt in a
        specific amount. Accordingly, the [C]ourt finds, pursuant to Tenn. Code Ann.
        § 20-4-1, the cause of action did not arise in Tennessee and the Defendant
        Minder Music Limited does not reside in and cannot be found in Tennessee.

In the meantime, after Minder filed its second motion to dismiss but prior to the trial court’s
ruling on it, Ellis passed away. On April 14, 2010, counsel for Ellis filed a suggestion of
death with the trial court. Almeta Ellis, as Executor of the Estate of Jonah Ellis, filed a
motion to substitute herself as Administratrix of the Estate of Jonah Ellis and the Estate of
Jonah Ellis individually, in place of Jonah Ellis as the plaintiff in the litigation. The motion
was later granted.9 The Estate of Jonah Ellis (“Estate”) now appeals.


8
 The Statement of the Evidence submitted by the Estate was not specifically approved by the trial court, but
Minder filed no objection to it and the trial court did not act on it within the requisite time period, so under
Tennessee’s Rules of Appellate Procedure, it is deemed approved. See Tenn. R. App. P. 24(f).
9
 The trial court initially did not rule on the motion to substitute, presumably because the notice of appeal had
been filed. Accordingly, after oral argument in the appeal, this Court remanded the cause to the trial court
                                                                                                  (continued...)

                                                      -5-
                          ISSUES ON A PPEAL AND S TANDARD OF R EVIEW

The sole issue on appeal for our review is whether the Shelby County trial court erred in
dismissing the case for improper venue. The determination of whether venue is proper is a
question of law, reviewed de novo with no presumption of correctness. Lanius v. Nashville
Elec. Serv., 181 S.W.3d 661, 663 (Tenn. 2005).

                                                 A NALYSIS

The parties agree that venue in this case is governed by Tenn. Code Ann. § 20-4-101(a),
which addresses transitory actions.10 The statute states:

        In all civil actions of a transitory nature, unless venue is expressly provided
        for, the action may be brought in the county where the cause of action arose
        or in the county where the defendant resides or is found.

T.C.A. § 20-4-101(a) (2009) (emphasis added). It is undisputed that, in this case, there is no
contractual provision expressly providing for venue, and that defendant Minder does not
“reside” in Shelby County and cannot be “found” in Shelby County for venue purposes.
Therefore, the issue in this appeal is whether Ellis’s cause of action “arose” in Shelby
County, for purposes of determining venue. Both the Estate and Minder cite caselaw in
support of their arguments on whether Ellis’s cause of action arose in Shelby County.

The Estate acknowledges that the Shelby County complaint is styled as a claim for breach
of contract. Nevertheless, it notes that the only “breach” is Minder’s failure to pay money,
i.e., royalties. It asserts: “At its core, Ellis’s cause of action against Minder is about one
thing only: whether Minder has properly calculated the royalties to which Ellis is entitled.”


9
 (...continued)
for the limited purpose of substituting the parties. The Court then considered this appeal after the trial court
entered an order substituting the Estate as the Plaintiff/Appellant.
10
 In Nickell, Inc. v. Psillas, No. M2004-02975-COA-R3-CV, 2006 WL 1865018 (Tenn. Ct. App. June 30,
2006), the court explained:

        Actions are either local or transitory in nature, and the subject matter of the action
        determines its classification. Transitory actions are those that could have risen anywhere.
        A transitory action is one for which the injury occurred to a subject not having an
        immovable location. An action based on contract is a transitory action.

Id. at *2 n.3 (citations omitted).

                                                      -6-
The Estate contends that the gravamen of the complaint is that Minder did not properly
determine that Ellis was the sole author of the three disputed songs and that Minder
improperly withheld royalties from Ellis to offset legal fees. Accordingly, the Estate claims
that this lawsuit is essentially an action to collect a debt. It cites Insituform of North
America, Inc. v. Miller Insituform, Inc., 695 S.W.2d 198, 200 (Tenn. Ct. App. 1985) for the
proposition that an action for the collection of debt arises in the county in which payment of
the debt is due, which generally is the county where the creditor resides unless the contract
between the parties states otherwise. Here, the Estate argues, the cause of action arose in
Shelby County because Ellis resided in Shelby County and the required royalty payments
were to be made to him in Shelby County. The Estate claims that Tinker-Watkins Sand &
Gravel, Inc. v. Parsons, No. W2003-02048-COA-R3-CV, 2004 WL 689880, at *1 (Tenn.
Ct. App. Mar. 31, 2004), indicates that, even if the amount of money due is disputed, the
action is still considered as one for collection of a debt.

In the alternative, even if Ellis’s lawsuit is not an action for collection of a debt, the Estate
contends that the focus of Minder’s contractual obligations remained in Shelby County, and
therefore venue in Shelby County is proper. It cites Jonesboro Drywall & Plaster Co, Inc.
v. Kirby, No. 03A01-9508-CH-00276, 1995 WL 697901, at *2 (Tenn. Ct. App. Nov. 28,
1995), for the proposition that “for actions to collect money due under a contract that are not
considered debt collection actions, the Court must look to the ‘focal point’ of the contract to
determine where the action arises.” The Estate argues that the only performance of any
contractual obligation was Minder’s required payment of royalties to Ellis in Shelby County
and, therefore, the “focal point” of the contract between Ellis and Minder was in Shelby
County. Either way, the Estate maintains, the trial court erred in dismissing the complaint
for improper venue.

In response, Minder asserts that the trial court correctly found that Ellis’s lawsuit was an
action for unliquidated damages subject to proof, not an action for collection of a debt in a
specific amount. Among the contested issues are whether Ellis was the sole author of the
three songs, and what percentage of royalties, if any, Ellis is owed. Minder points out that
the demand in the complaint sought an unspecified amount of damages, rather than a specific
amount of damages. On that basis, Minder distinguishes Tinker-Watkins Sand & Gravel
Inc., because it involved the collection of a debt in a specified amount. See Tinker-
Watkins, 2004 WL 689880, at *1. Minder again asserts that any “breach occurred where the
contract [between Ellis and Simmons’s company] was entered into, in California.”

In response to the Estate’s alternative argument, based on the same agreements that Minder
claims were executed in California, Minder asserts that the contractual obligations at issue
were focused in California, not Shelby County. Minder also asserts that the Estate placed no


                                               -7-
evidence in the record of an agreement to make royalty payments in Shelby County, or how
long Ellis resided in Shelby County. Therefore, Minder contends, the trial court correctly
dismissed Ellis’s complaint for improper venue.

We now consider the law on venue in a transitory action. Venue “relates to the convenience
of litigants.” Neirbo Co. v. Bethlehem Shipbuilding Corp., 308 U.S. 165, 168; 60 S. Ct.
153, 154 (1939). Venue rules “reflect equity or expediency in resolving disparate interests
of parties to a lawsuit in the place of trial.” Burlington N.R.R. Co. v. Ford, 504 U.S. 648,
651; 112 S. Ct. 2184, 2186 (1992). The rules recognize that “[t]he forum preferable to one
party may be undesirable to another.” Id.

In Nickell, Inc. v. Psillas, the Court took an extended “saunter down venue lane” and
reviewed at some length the cases interpreting and applying Tennessee’s venue statute on
transitory civil actions, Tenn. Code Ann. § 20-4-101(a). Nickell, Inc. v. Psillas, No. M2004-
02975-COA-R3-CV, 2006 WL 1865018, at *9 (Tenn. Ct. App. June 30, 2006). It reviewed
the finding in Insituform that venue was proper in Shelby County for an action to recover
payments due under a sublicense agreement, including payment for materials and equipment,
as well as an unspecified amount in royalties. Id. at *3-4 (citing Insituform, 695 S.W.2d at
199-200). The Nickell Court noted that the contract in Insituform specified that the
payments were to be made to the plaintiff’s office in Shelby County. Id. at *3. Under these
facts, the Court in Insituform found venue proper in Shelby County. Id. at *4 (citing
Insituform, 695 S.W.2d at 200-01).

The Nickell Court noted that later Tennessee decisions distinguished Insituform and limited
it to its facts. Id. at *5-8 (reviewing Resource Company, Inc. v. Bristol Hosp., No. 01-A-01-
9412-CH-00569, 1995 WL 422468 (Tenn. Ct. App. July 19, 1995); Jonesboro Drywall &
Paster Co. v. Kirby, No. 03A01-9508-CH-00276, 1995 WL 697901 (Tenn. Ct. App. Nov.
28, 1995); TPC Facility Delivery Group v. Lindsey, No. M2002-01909-COA-R3-CV, 2004
WL 193051 (Tenn. Ct. App. Jan. 30, 2004)). Nickell said that these cases described the
claim in Insituform as being “for a liquidated debt” and “decline[d] to adopt a rule saying
as a matter of law that payment in all actions based on contract is due at the creditor’s
residence.” Id. at *6-8 (quoting Resource Company, 1995 WL 422468, at *1-2, and TPC
Facility, 2004 WL 193051, at *4). It was also noted that, unlike Insituform, in Resource,
Jonesboro Drywall, and TPC Facility, “[f]ailure to make a payment was not the breach –
failure to perform was the breach, and damages were requested as a result.” Id. at *7. Thus,
Insituform was found controlling in Resource, Jonesboro Drywall, and TPC Facility.

The Nickell Court noted that Insituform was followed in Tinker-Watkins Sand and Gravel,
Inc. v. Parsons, No. W2003-02048-COA-R3-CV, 2004 WL 689880 (Tenn. Ct. App. Mar.


                                             -8-
31, 2004). Nickell, 2006 WL 1865018, at *9. The Nickell Court said that Tinker-Watkins
“rejected the notion that Insituform applicability rested in large part on whether the contract
provided payment was due and payable at the creditor’s business.” Id. at *9 (citing Tinker-
Watkins, 2004 WL 689880, at *1). Tinker-Watkins followed Insituform because “the
gravamen of [the plaintiff’s] action [was] the collection of a debt in a specific amount” and
thus found that the cause of action arose out of the plaintiff’s county. Nickell, 2006 WL
1865018, at *9 (quoting Tinker-Watkins, 2004 WL 689880, at *3).

Synthesizing the cases it reviewed, the Nickell Court observed:

       We do not believe, however, that whether a plaintiff asks for a specific amount
       in its complaint governs venue. The question under these cases is where the
       cause of action arises. While the fact that a specific amount is requested may
       be indicative of an action to collect a debt, it is not determinative of venue.

Nickell, 2006 WL 1865018, at *9. In Nickell, the Court found that venue was not proper in
the plaintiff’s county because the plaintiff’s claims were “much more complicated than
collection of the simple indebtedness” alleged in the complaint, and because the payments
at issue were not to be made in the plaintiff’s county of residence. Id. at *9-10.

We agree with the analysis of the venue caselaw in Nickell. We now consider the parties’
arguments in light of the caselaw.

Minder argues vigorously that the complaint in this case is not an action to collect a debt
primarily because it seeks an “unspecified and unliquidated alleged amount” of damages that
is “subject to proof.” We think that it goes too far to characterize the Estate’s damages as
“unliquidated” and “unspecified.” In general, liquidated damages are damages that are
“reasonably ascertainable at time of breach, measurable by fixed or established external
standard.” Deluxe Black’s Law Dictionary 391 (6th ed. 1990). In contrast, unliquidated
damages “cannot be fixed by a mere mathematical calculation from ascertained data in the
case.” Id. at 393. In the context of prejudgment interest, generally not permitted on an
award of unliquidated damages, Dobbs’ Hornbook on remedies observes:

       When the plaintiff is entitled to recover a sum that is not liquidated but that
       can be ascertained by application of arithmetic or by the application of
       “accepted standards of valuation,” without reliance on opinion or discretion,
       the case is treated like a liquidated damages case. . . . The most obvious case
       of ascertainable damages is one in which arithmetic applied to the facts will
       produce the right figure. . . .


                                              -9-
           Courts usually say that damages may be ascertainable . . . even when the
           parties dispute the underlying liability or the facts on which damages are
           based. The fact that the defendant raises a defense, counterclaim or set-off,
           does not prevent ascertainment of damages under this rule. . . . It is the
           character of that original claim that counts, not the vicissitudes of the law-suit.

Dan B. Dobbs, Law of Remedies, Damages - Equity - Restitution § 3.6(1) (2d ed. 1993).

Here, the Estate asserts that Ellis was due 100% of the songwriter royalties, rather than the
reduced percentages Minder was paying, before Minder stopped paying altogether. Although
the amount of royalties due on the songs is a rolling total that continues to accrue, it is
susceptible of being made certain at any given point in time by application of arithmetic to
the facts,11 without opinion or discretion, and thus is ascertainable, not unliquidated damages.
See, e.g., H & S Production, Inc. v. Dorchester Minerals, LP, No. 05-08-00953-CV, 2009
WL 2478089, at *5 (Tex. Ct. App. Aug. 14, 2009) (claim for oil and gas royalties not a claim
for unliquidated damages).

Moreover, we agree with the observation in Nickell that whether the plaintiff asks for a
specific amount of damages in the complaint does not govern venue. See Nickell, 2006 WL
1865018, at *9. Rather, it is indicative of whether the lawsuit is an action to collect a debt,
and thus where the cause of action arises. Id.

In the case at bar, it is undisputed that Ellis authored the songs at issue and consequently
Minder, as the assignee of the copyrights on the songs, was obliged to pay some royalties to
Ellis. The primary issue is whether Ellis was the sole author of the songs, and thus whether
he was due 100% of the royalties. Thus, the fact that Minder has an obligation to pay
royalties is not disputed, only the amount it was required to pay. Ellis was not required to
render any performance in order to receive the royalty payments, since his authorship of the
songs entitled him to the royalties. As between Ellis and Minder, the only performance at
issue was Minder’s payment of the royalties, and the only alleged breach was Minder’s
failure to pay the correct amount of royalties. These facts are akin to the facts presented in
Insituform and Tinker-Watkins, and indicate that the gravamen of Ellis’s complaint is for
the collection of a debt.

In the alternative, Minder argues that the “focal point” of the contract at issue, the 1983
settlement agreement, was in California, because the agreement “was entered into in



11
     Calculating the royalties may involve federal copyright law.

                                                      -10-
California.” (Minder brief at 12.) We examine whether, as Minder asserts, the focal point
of the contract the Estate seeks to enforce is in California.

As background, the 1980 assignment agreement, in which Ellis assigned the copyright on one
song to Simmons, was executed in California. The 1980 agreement is pertinent, because the
document acknowledges that Ellis was the sole composer of that single song. It does not
appear, however, to be the contract that the Estate seeks to enforce in this lawsuit. After the
1980 agreement, Ellis and Simmons engaged in litigation in California that was resolved by
the 1983 settlement agreement cited by Minder. In the 1983 settlement agreement, Ellis
assigns the copyright to all three songs at issue to an entity owned by Simmons. Although
the subsequent assignment to Minder is not in the record, presumably it emanates from the
1983 settlement agreement.

Although Minder asserts in its brief that the 1983 agreement was executed in California,
there is no evidence in the record to this effect. To be sure, the 1983 letter agreement is in
the form of a letter written by one California lawyer, on his California letterhead, to another
California lawyer. The record, however, simply does not show where the 1983 agreement
was executed by the principals, namely, Ellis and Simmons. Therefore, while the 1983
agreement resolved California litigation, the record does not reveal the place of its execution.

Moreover, the right at issue, arising out of the 1983 agreement, is Ellis’s right to receive
royalties from the entity to which the song copyrights were assigned. The record indicates
clearly that Ellis lived in Shelby County. Unlike the contract in Insituform, the 1983
agreement does not specify that royalties are to be paid to the plaintiff in his county of
residence. However, unlike the facts in Nickell, in the case at bar, there is no indication in
the record that Ellis’s royalty payments were made anywhere other than his county of
residence. Nickell, 2006 WL 1865018, at *3, 10. Under all of these circumstances, we
cannot agree with Minder’s assertion that the “focal point” was California, rather than Shelby
County, Tennessee.

We note that the record in this case is not fully developed,12 and the question is close based
on the record with which we are presented. However, from our review, we must respectfully
disagree with the trial court’s conclusion that Ellis’s cause of action did not arise in Shelby
County, Tennessee. Therefore, we must reverse the trial court’s grant of Minder’s motion
to dismiss based on improper venue.


12
  The trial court found that the Estate’s claim for damages was “subject to proof,” but the record does not
include a transcript of the hearing, and we do not know the proof that the attorneys may have described to
the trial court. The parties do not describe the alleged proof in their appellate briefs.

                                                   -11-
                                       C ONCLUSION

The decision of the trial court is reversed and the cause is remanded for further proceedings
consistent with this Opinion. Costs of this appeal are assessed against Appellee Minder
Music Limited, for which execution may issue, if necessary.




                                                         ___________________________
                                                             HOLLY M. KIRBY, JUDGE




                                            -12-